Citation Nr: 0411528	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  98-19 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right knee disability 
on a direct basis and as secondary to a service connected 
left knee disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had active service from May 1972 to June 1975.

This matter originally came before the Board of Veterans' 
Appeals (Board) from a May 1997 rating decision of the North 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In June 2001, the Board issued a decision, which, inter alia, 
denied service connection for a right knee disability on a 
direct basis and as secondary to the service- connected left 
knee disability.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (the Court).  In April 2002, the Court 
vacated those parts of the Board's decision pertaining to the 
claim for entitlement to service connection for a right knee 
disability on a direct basis and as secondary to the service- 
connected left knee disability, and remanded the case for 
readjudication consistent with the Joint Motion for Remand.  

In March 2003, the Board issued a decision again denying the 
veteran's claim.  The veteran again appealed to the Court.  
In November 2003, the Court vacated the Board's decision and 
remanded the case for readjudication consistent with the 
Joint Motion for Remand.  

This case is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

As noted in the Joint Motion for Remand, in October 2002, the 
Board undertook additional development of the veteran's claim 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  
Pursuant to that development, a VA examination of the veteran 
was conducted in January 2003.  Since undertaking the 
additional development, the United States Court of Appeals 
for the Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) 
(which allowed the Board to undertake the action necessary 
for a proper appellate decision) because, in conjunction with 
the amended rule codified at 38 C.F.R. § 20.1304, it allowed 
the Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction for 
initial consideration and without having to obtain the 
appellant's waiver.  See Disabled American Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Consequently, the Board no longer has the authority to decide 
claims based on the new evidence that it develops or obtains 
without obtaining a waiver from the appellant of his or her 
right to have the new evidence initially considered by the 
RO.  No such waiver is of record in this case.  The result is 
that the RO must review the evidence developed by the Board 
and adjudicate the claim considering the newly obtained 
evidence, as well as evidence previously of record.  In this 
case, the veteran also submitted additional medical evidence 
to the Board in February 2004 and indicated that he wished 
his case to be remanded to the RO for AOJ review of the 
submitted evidence.  

Additionally, the Joint Motion noted that VA has a duty to 
notify the appellant of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Accordingly, the case must be remanded to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  The RO should ensure that 
the notification requirements and 
development procedures contained in the 
VCAA are fully complied with and 
satisfied.  In particular, the RO should 
specifically inform the veteran of the 
type of evidence required from him and 
what evidence VA will obtain (with 
assistance from him) in order to 
substantiate his claim.  The veteran 
should also be informed that the RO will 
assist him in obtaining identified 
evidence, should he require such 
assistance.  

2.  Following the above, the RO should 
review the veteran's claim, with 
consideration of the evidence developed 
by the Board (the January 2003 VA 
examination report) as well as the 
evidence submitted by the veteran in 
February 2004.  If the benefit sought on 
appeal remains denied, a supplemental 
statement of the case should be furnished 
to the veteran, and he should be afforded 
the appropriate period of time to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 




Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




